         Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 1 of 37




                      UNITED STATES DISTRICT COURT,
                       DISTRICT OF MASSACHUSETTS

 MARK BRAY                                         )
    Plaintiff,                                     )
                                                   )
 v.                                                )
                                                   )
 WORCESTER POLYTECHNIC                             )   Case
 INSTITUTE                                         )
     Defendant                                     )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )

                      COMPLAINT FOR DECLARATORY AND

                    INJUNCTIVE RELIEF AND JURY DEMAND




                                         Introduction

       This is a civil rights action under G.L. c. 151B, The Fair Housing Act, a Title IX Act

violation, a Massachusetts Civil Rights Act Violation, and multiple other claims relating to

the various acts and statements of the Defendant taken in their effort to defame, discredit, and

drive plaintiff Mark Bray ("Bray") out of the ability live at WPI and the ability to graduate

with honors with his graduating class on May 20, 2021, along with issuing other sanctions

against Bray.

       This case relates to the disciplinary charges brought by WPI through Eliza Smith

(hereinafter ”Ms. Smith”) in relation to an alleged incident at a party on November 7, 2020 where

Ms. Smith accused Bray of touching her breast at an off-campus party. On February 17, 2021,

Bray received a letter from Emily Perlow, Assistant Dean of Students (hereinafter “Dean Perlow”),


                                               1
         Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 2 of 37




informing him that he was being charged with the three violations of the WPI Code of Conduct

whereby he allegedly toughed Ms. Smith’s breast at a party on or about November 7, 2020. After

receiving the notice, Bray was called for an administrative hearing with Dean Perlow. The matter

was not resolved after hearing the facts of the case and talking to witnesses present at a party on

November 7, 2020. Bray was informed of a scheduled Campus Hearing Board (“CHB”) hearing

on April 1, 2021 in two separate emails from Bernice Lisk, Executive Assistant to the Vice

President for Student Affairs & the Dean of Students. The first included the date of the scheduled

hearing (Thursday, April 22, 2021 at 5:15 pm) and the Zoom link. The second repeated this

information, and also included the names of the Hearing Board chair, the Voting Board

members, Voting Board alternates, and the case officer. Bray was heard before a CHB panel of

five voting members on Thursday, April 22, 2021. This panel consisted of Caitlin Keller

(administrative board member), Professor John Sanbonmatsu (faculty board member), Gillian

Smith (faculty board member), Micah Wilde (student board member), and Jameel Gammal

(student board member). Per the WPI Code of Conduct, Bray was presumed to be not responsible

unless Ms. Smith met her burden of proving the violations by a preponderance of the evidence.

Between April 22, 2021 and early morning April 23, 2021, the voting members of the WPI CHB

found Bray to be responsible for all three charges against him, imposing on him several sanctions,

including removal from campus community, forced participation in an intimate partner abuse

education program, a removal of Bray from consideration of any academic honors or awards

associated with WPI, a deferred disciplinary suspension, and an inability of Bray to graduate with

his class on May 20, 2021.

       Bray had an been a student in good standing at WPI and is due to graduate with honors.

He is on the track team, has been vetted as an Resident Adviser, and hopeful to attend medical



                                                2
          Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 3 of 37




school. By contrast,Defendant puts profits first, has discriminated against a minority, and has

retaliated against Plaintiff for asking for a fair appeal process. Defendant’s efforts culminated

in a sham peer review that now threatens to destroy Bray’s livelihood and ability to be admitted to

medical school.

       Plaintiff seeks declaratory and injunctive relief, including temporary and permanent

restraining orders, to prevent WPI from imposing its sanctions levied against Bray. Plaintiff seeks

a temporary restraining order and preliminary injunction because he is likely to succeed on the

merits, and is likely to suffer irreparable harm in the absence of such relief. The balance of equities

tips in favor of the Plaintiffs and an injunction is in the public interest. Winter v. Nat. Res. Def.

Counsel, Inc., 555 U.S. 7, 20 (2008).



                                               Parties



1. Bray is a natural person with a residence at 33-3 Yorkshire Terrace, Shrewsbury,

Massachusetts 01545.

2.   Worcester Polytechnic Institute ("WPI") is a private research university in Worcester,

Massachusetts, focusing on the instruction and research of technical arts and applied sciences.

WPI’s ' corporate headquarters and principal place of business are at 100 Institute Road,

Worcester, Massachusetts 01609-2280. Its President and Corporate Officer is Laurie A. Leshin, 1

Drury Lane, Worcester, Massachusetts 01609.

                                     Jurisdiction and Venue




                                                  3
          Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 4 of 37




1.    Jurisdiction is conferred by 28 U.S.C. § 1651 (writs), § 1331 (federal question), § 1361

      (compel agency to act or not act) § 2201, § 2202; 42 U.S.C. § 1983 (deprivation of rights

      under color of law) and 5 U.S.C. § 702 (legal wrong suffered because of agency action).

2.    Venue is appropriate under 28 U.S.C. § 1391(e).



                                      Statement of Facts

1.       On the night of Saturday, November 7, 2020, Bray, who is a black man, attended a party

         at an apartment jointly owned by Matthew Adiletta, Sean Kane, Owen Carlstrom, and

         Oliver Thomas.

2.        Matthew Adiletta and Oliver Thomas are Bray’s teammates on the track team.

3.       The complainant, Ms. Smith, was present at the party.

4.       Ms. Smith is a white woman.

5.       Bray knew Ms. Smith as he was her Resident Adviser (RA) during A-term 2019, for a 7-

         week period, in Faraday Hall.

6.       At the party, Bray consumed a small to moderate amount of alcohol. Bray did not

         consume any alcohol before the party.

7.       At all times, Bray was coherent.

8.       At the party, Bray spoke briefly with Ms. Smith.

9.       Ms. Smith was Bray’s former resident, and he was uneasy socializing with a former

         resident, particularly in a social setting where she was drinking underage.

10.       Bray wanted to be sure that she did not find the situation inappropriate.

11.      Per his recollection, he asked what she thought of drinking in a social setting with her

         former RA.



                                               4
      Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 5 of 37




12.   Ms. Smith replied to confirm that she did not have a problem with it.

13.   This conversation happened in a small group setting.

14.   Bray never talked with Ms. Smith in a private setting, nor was he ever alone with her.

15.   Bray later talked with Ms. Smith in a group that had gathered in the hallway of the

      apartment.

16.   Bray was unsure how long the group stayed in the hallway, but he estimated that the

      group conversed for about an hour.

17.   Ms. Smith was intoxicated at the party.

18.   Ms. Smith was at times quite loud at the party, sometimes shouting her incoherent

      statements and acting obnoxiously.

19.   Bray had no other interactions of note with Ms. Smith during this party.

20.   On Thursday, November 12, Matthew Adiletta called Bray to discuss what he termed

      “rumors” floating around about Bray.

21.   Bray went back to Matthew Atiletta’s apartment.

22.   Both Atiletta and Oliver told Bray that Ms. Smith was alleging Bray grabbed her breast

      at the party.

23.   Bray was shocked, as he had no memory of this.

24.   Both Atiletta and Oliver also expressed shock, as this was so far out of Bray’s character.

25.   Both Atiletta and Oliver said that no one witnessed this.

26.   Atiletta recommended Bray apologize, and that Bray not deny the incident.

27.   Out of confusion, and because Bray felt so guilty over the idea that anything like the

      described incident may have happened, Bray asked Oliver to call Ms. Smith.

28.   Oliver called Ms. Smith on Snapchat audio.




                                             5
         Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 6 of 37




29.    Bray told Ms. Smith that he did not remember the incident.

30.    Ms. Smith was angry at the conversation and did not accept the apology.

31.    At that time, Ms. Smith told Bray that she was still deciding as to whether she wanted to

       raise an official complaint.

32.    In the following months, there have been no eye-witnesses to the alleged incident, and no

       witnesses who have seen Bray engage in any similar incidents.

33.    Section V(B)4 of the WPI Code of Conduct states as follows:

       Be presumed not responsible of the alleged conduct unless the available information
       establishes otherwise, by the Preponderance of the Evidence standard, after they have
       received notice of allegations and had an opportunity to respond;

34.    Section V(F) of the WPI Code of Conduct states as follows:

       INFORMATION GATHERING

       In certain instances, additional information gathering or investigation may be needed after
       the Complaint is received. Such information gathering may be conducted by the Dean of
       Students Office or other WPI staff. In appropriate circumstances, information gathering
       may occur in cooperation with the WPI Police Department, academic departments, and
       other relevant offices, agencies, and departments. Information gathering may include
       interviewing witnesses or victims and reviewing information relevant to the Complaint.

 35.    Section V(K) of the WPI Code of Conduct states as follows:

       SANCTIONS

       Violations of WPI policy are addressed through sanctions, which can take several forms,
       as noted below. Sanctions may be issued by the Conduct Officer or by the CHB panel and
       may apply to students, student organizations, or varsity athletic teams. Sanctions may
       include but are not limited to:
       1. Disciplinary Warning. This status indicates that a student, student organization, or
       varsity athletic team’s behavior violated WPI policy and that further similar behavior may
       result in more serious disciplinary action. Warnings are a prompt to consider behavior
       more carefully in the future.

       2. Disciplinary Probation. This status indicates that a student, student organization, or
       varsity athletic team has violated an important expectation of community membership.
       Probation communicates that urgent action and significant change are required, and a
       warning that continued inappropriate behavior may result in disciplinary suspension or


                                              6
  Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 7 of 37




expulsion. During the probation period, students, student organizations, and varsity
athletic teams are directed to take active steps toward improving their behaviors and to
demonstrate that they can uphold the standards of the WPI community. Disciplinary
probation lasts for a specified period of time.

The probationary period may be accompanied by a loss of privileges including without
limitation ineligibility to hold certain campus employment and leadership roles,
ineligibility to study abroad, ineligibility to participate in varsity athletics and other
extracurricular activities.

3. Disciplinary Suspension. Suspension communicates that the Respondent’s behavior was
inconsistent with the mission and values of WPI and that the Respondent must take time
to reflect and change in order to return to the academic community. A suspended student
may not be on campus or participate in any aspect of WPI life, including but not limited
to classes, co-curricular organizations, fraternities and sororities, research, campus events,
on-campus or WPI-recognized housing, and employment.

(a) Respondents may be required to complete additional sanctions or action items while
suspended in order to be considered for readmission to WPI. Readmission is coordinated
through the Dean of Students Office and is contingent upon satisfaction of all requirements
stated in the original or appealed sanction.

(b) A student who is suspended after having satisfied all degree requirements will not be
awarded their degree until the period of suspension is over and they have met all conditions
for re enrollment. The student may not participate in Commencement exercises until the
period of suspension is over and they have been approved to reenroll by meeting all the
terms of the suspension.

4. Disciplinary Expulsion. Expulsion is permanent dismissal from WPI without the
possibility of readmission or reinstatement in the future. Expulsion communicates that the
Respondent’s behavior was fundamentally inconsistent with the mission and values of
WPI and the Respondent is no longer eligible to be a part of the WPI community.
Expulsion results in the forfeiture of all rights and degrees not conferred at the time of the
expulsion. Expulsion disqualifies a student from participation in campus activities
including classes and social events. Students who are expelled are not permitted to be on
campus at any time for any reason.

5. Removal from or Relocation within On-Campus Housing. A student may lose the
privilege to reside in on-campus housing or to reside in a specific residence hall, house,
building, or other residence.

6. Loss of Privileges. A student may lose privileges for a specified period, including the
eligibility to have a car on campus, parking privileges, participation in certain events,
access to electronic resources, access to residence halls, or use of WPI-owned equipment.
Loss of privileges also may entail the loss of membership or leadership positions such as
student staff positions or positions on athletic teams.


                                         7
        Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 8 of 37




      7. Restitution. Restitution is the payment for all or a portion of injury or damage caused by
      an individual or a group.

      8. Substance Abuse Assessment. Students may be assigned to obtain a substance abuse
      assessment from an appropriate professional. The student will typically be required to
      complete any education or treatment that is recommended as a result of the assessment.

      9. Participation in a Workshop, Training, Course, or Seminar. Students, student
      organizations, and varsity athletic teams may be required to complete an educational
      program. Such programs may include plagiarism prevention tutorials, bystander
      intervention training, workshops about hazing prevention, an Academic Integrity Seminar,
      or other relevant educational program.

      10. Required Writing Project. Students, student organizations, or varsity athletic teams may
      be assigned to complete written reflections or projects. Such projects may include
      reflection essays, proposals to address a campus issue, research reports, or other written
      projects. Written projects are expected to exhibit the quality of writing expected of WPI
      students.

      11. Personal Accountability Plan. Students may be assigned to consider the factors that led
      to the violation and to create personal, academic, professional, and/or other goals to avoid
      future violations. A Personal Accountability Plan typically includes required metrics to
      assess progress toward a student’s stated goals and follow-up meetings to discuss progress.
      12. Required Meeting(s) with the Dean of Students Office. Students, student organizations,
      and varsity athletic teams may be required to attend one or more meetings with the
      Conduct Officer or another advisor in the Dean of Students Office.

      13. Referral to Other Offices or Services. Students, student organizations, and varsity
      athletic teams may be directed to meet with or attend programs facilitated by other offices
      on campus. Referrals may include a meeting with an academic advisor, workshops at the
      Academic Resource Center, or other relevant services.

      14. Restorative Actions. Restorative actions require a student to repair the harms resulting
      from misconduct on other members of the community. This may include letters of
      apology, drafting and implementing a plan of resolution, and developing plans for
      reintegration. Restorative actions also may include any plan of behavioral changes agreed
      to during a Restorative Conference.

      15. Additional Sanctions. Additional sanctions (e.g., projects, community service, removal
      from activities) may be imposed as appropriate.


Defendant Put Bray Through a Sham Peer Review




                                              8
         Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 9 of 37




Bray’s accuser, Ms. Smith, served on the very same committee and participated in peer

reviews that ultimately decided against Bray.

                                       Standard of Proof

Bray’s hearing did not meet due process standards, and so the finding of responsibility should be

overturned.

Bray was not granted the presumption of being not responsible, and thus the hearing failed to meet

due process standards and so the finding of responsibility should be overturned.

 36.     In order to prove by a preponderance of the evidence that Bray was responsible, Ms.

         Smith had the burden of overcoming the presumption that Bray was not responsible for

         the alleged harm.

 37.     The clear bias shown during the hearing indicates that the standard was effectively

         reversed.

 38.     Bray was forced to prove by a preponderance of the evidence that he was not responsible,

         instead of Ms. Smith being forced to prove by a preponderance of evidence that he was

         responsible, which is a clear violation of the WPI Code of Conduct.

 39.     No witness accounts indicated that Bray touched the complainant.

 40.     No witness accounts indicated that Bray ever engaged in similar behavior.

 41.     Robert Dec, whose account is the closest statement to a direct witness account, stated that

         he saw “something” happen in the vicinity of Ms. Smith and Bray, and that Ms. Smith

         reacted by yelling at Bray.

 42.     Dec repeatedly said that he does not know what happened or whether Bray was

         responsible.




                                               9
      Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 10 of 37




43.   The logistics of the alleged harm (that Bray was able to navigate putting his hand up Ms.

      Smith’s shirt, while having his arms around my girlfriend and focusing on her, while Ms.

      Smith was walking, and without any individual noticing the interaction) is impossible.

44.   Bray’s girlfriend, who Ms. Smith says was physically between Ms. Smith and Bray at the

      time of the alleged incident, did not witness any contact or any movements consistent

      with the alleged contact.

45.   Bray’s girlfriend also confirmed that she would have noticed if Bray’s attention shifted

      off of her and to Ms. Smith.

46.   \Notably, despite Ms. Smith’s insistence that Bray’s girlfriend was standing directly in

      front of Bray, Robert Dec states that Bray’s girlfriend was not present in the hallway at

      the time of the alleged incident.

47.   No reasonable individual could have found, without any eyewitness evidence or any

      evidence corroborating Ms. Smith’s story, that she reached the preponderance of the

      evidence threshold (that it was more likely than not that Bray did the alleged harm).

48.   The only reasonable explanation for the panel to have found Bray responsible was that

      they expected him to prove the negative: that he did not engage in the alleged harm.

49.   Bray was held to a higher standard than preponderance of the evidence to prove his

      innocence.

50.   Bray was never afforded the presumption of innocence by the Defendant.

51.   This expectation, and this presumption of Bray’s responsibility, was on display during

      the hearing.

52.   After Robert Dec repeatedly said he did not see whatever incident Ms. Smith reacted

      audibly to, Professor Sanbonmatsu said that he did not want to “put words into [Robert’s]




                                            10
      Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 11 of 37




      mouth,” but then asked if Robert would characterize an incident where something

      happened, as Robert had described it, as an incident where Bray was doing something to

      Ms. Smith.

53.   Despite previously saying that he was not sure what happened, Mr. Dec agreed.

54.   Professor Sanbonmatsu again asked Oliver, who described Bray as friendly when

      consuming alcohol (using hugs and high fives as examples), to clarify that he was

      acknowledging that Bray get “handsy”—a word that was never used and an allegation

      that Oliver never made—when drunk.

55.   Another hearing officer, Gillian Smith, asked Oliver “why” he didn’t remember the

      incident, as opposed to asking if he remembered an incident, presupposing that there was

      an incident which he should have remembered.

56.   Professor Sanbonmatsu, under the guise of clarifying why Bray felt “awful” about the

      accusations, asked Oliver to confirm that this was actually Bray admitting that he might

      have drunk enough to have blacked or browned out.

57.   Professor Sanbonmatsu repeatedly cast doubt on two witnesses’ accounts that Bray

      apologized out of a sense of duty and fear of having harmed someone.

58.   While both Oliver and Matthew credited Bray’s good character as the reason he was

      quick to offer an apology to Ms. Smith, Professor Sanbonmatsu challenged both

      witnesses as he personally did not apologize for things he did not do.

59.   At the hearing, Caitlin Ashley Keller asked Matthew why he was involved in the

      Snapchat audio call, given that he was not friends with Ms. Smith, completely

      disregarding the fact that Matthew had established his friendship with Bray and was on

      the call to offer Bray support.




                                            11
         Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 12 of 37




 60.     The reversal of the standard and the shifting of the burden of proof onto Bray, as

         demonstrated by both the outcome and by the manner in which justices asked questions,

         was such to presume Bray to be responsible.

 61.     This is in violation of Bray’s right under the WPI Code of Conduct to be presumed not

         responsible. Because of this violation, the hearing failed to meet due process standards,

         and so the finding of responsibility should be overturned.

Bray was not granted a fair and impartial hearing, and thus the hearing failed to meet due process

standards and so the finding of responsibility should be overturned.

 62.     In order to prove by a preponderance of the evidence that Bray was responsible, Ms.

         Smith had the burden of overcoming the presumption that he was not responsible for the

         alleged harm. In order to meet this standard, the hearing must be fair and impartial.

         Because Bray was not heard in front of a fair and impartial Campus Hearing Board panel,

         WPI and Ms. Smith did not meet this evidentiary standard.

 63.     Bray was firstly objectively and comparatively denied resources ahead of time and during

         the hearing that rendered the hearing unfair and partial.

 64.     Bray was provided a school-assigned advisor, Ms. Tracy Baldelli, who under-prepared

         him Ms. Smith, a CHB justice herself and someone who routinely sits on the hearing

         panel, offered a brief opening statement about the charges and incident.

 65.     Bray, on his advisor’s advice, offered a longer opening statement which spoke to his

         credibility and to the circumstances surrounding the incident. Bray was repeatedly cut off

         mid-statement by the chair, Professor Joel Brattin.

 66.     Bray’s lack of resources was objectively unfair, but was also unfair compared to the

         resources Ms. Smith was allotted.




                                               12
      Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 13 of 37




67.   Ms. Smith, firstly, worked extensively with Dean Perlow (something a complainant may

      do, but is not guaranteed) not only to discuss the case, but to determine the appropriate

      charges.

68.   Dean Perlow, the dean of the college, was on the board to render a decision.

69.   Additionally, Ms. Smith is a CHB justice and closely works with Dean Perlow.

70.   This role inherently made her better-prepared and created a presumed bias of her

      credibility. It also gave her a credibility boost before the hearing even began.

71.   There is no evidence that she did not have communication with other panel members over

      the course of the process.

72.   It can further be presumed that she knew the permanent members (Professor Brattin, the

      two faculty justices, and the one administrative justice) as colleagues in this role.

73.   At no point did the hearing panel who had worked with Ms. Smith previously on the

      hearing panel offer to recuse themselves.

74.   Bray was objectively denied respect during the hearing, such to make the hearing unfair

      and partial. Situations where he was cut off and dismissed implied that he was somehow

      in the wrong procedurally and substantively. This unfairly undercut his credibility in front

      of the voting members of the panel. These issues were exacerbated given the level of

      respect and deference Ms. Smith was allotted.

75.   As mentioned, Ms. Smith gave a short opening statement, whereas Bray’s statement

      regarding his character and credibility was cut off twice: once by the chair and once by

      an alternate.

76.   Bray was not in violation of any official rules, as there is no time limit nor content

      guidance around opening statements.




                                             13
        Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 14 of 37




 77.    Bray was unable to ask all of his questions and faced numerous interruptions when

        speaking.

 78.    Bray asked Oliver Thomas, who Ms. Smith described as my “close friend” in her hearing

        packet, a series of questions to establish our level of friendship.

 79.    Bray stated the purpose of the line of questions upfront.

 80.    The chair often interrupted Bray to redirect his questions back to the incident.

 81.    The dismissive tone and inability to effectively present his case was carried throughout.

 82.    The panel repeatedly questioned why Bray would apologize if he wasn’t responsible,

        despite numerous explanations as to his stated mindset, is speculative and provocative.

        Taken as a whole, it created an unfair and partial hearing.

 83.    Professor Sanbonmatsu also repeatedly mischaracterized and dismissed any mention of

        race in relation to the case, undermining Bray’s credibility and his arguments.

 84.    Professor Sanbonmatsu erroneously disregarded the fact that racism could be a factor

        simply because witness Anika did not hear Ms. Smith say something overtly racist.

 85.    Enyo, who served as a character witness, also addressed this point, emphasizing that

        Black Professor Sanbonmatsu’s dismissal of these concerns was not only unfairly

        prejudicial to my witnesses and to Bray’s arguments, but it was also a clear disregard for

        the facts.

The sanctions imposed are grossly disproportionate from those which would be reasonable.

 86.    WPI does not make public or share with members of the community any sanctioning

        decisions. As such, it is impossible to gauge the “appropriateness” in comparison to other

        situations within the university’s community.




                                               14
      Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 15 of 37




87.   WPI’s Code of Conduct features 15 possible sanctions or sanctions categories, of varying

      severity and with varying aims. Of these, I received four variations: deferred disciplinary

      suspension (a variation of “disciplinary suspension”); removal from campus community

      (a variation from “removal from or relocation within on-campus housing”); IPAEP -

      Intimate Partner Abuse Education Program (a variation of “participation in a workshop,

      training course, or seminar”); and removal of consideration for any awards, honors of

      distinction or highlights associated with WPI (under “additional sanctions”). All four are

      grossly disproportionate from what would be reasonable given the alleged harm, as

      clearly indicated by the heightened severity added in the variations.

88.   WPI offers removal from or relocation within on-campus housing as a sanction.

      However, Bray was not just removed from on-campus housing, or relocated; he was

      instead removed from campus life in its entirety. This is not a listed sanction.

89.   This not only denied Bray housing, but additionally served to hinder his classwork,

      involvement in sports and clubs, and ability to work on-campus jobs.

90.   The inability to access WPI’s academic facilities, such as lab space, outside of pre-

      approved hours serves to severely impede his coursework, especially as WPI is a stem

      school that prides itself on seniors’ Major Qualifying Projects. These are practical

      projects that generally require regular, frequent use of a lab to complete, as determined

      by the group members’ joint schedules. It serves as a de facto suspension for everything

      except coursework, and unilaterally isolates the individual from their community.

91.   WPI offers disciplinary suspensions, including one for those who have satisfied all degree

      requirements, as he has satisfied. Such a suspension is unreasonable given the




                                            15
            Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 16 of 37




            circumstances, particularly in conjunction with the removal of consideration from

            honors.

The sanctions imposed are not responsive to the violations alleged, and are instead exclusively

punitive.

 92.        In the hearing, Ms. Smith said she wanted “a lesson to be learned,” and recommended a

            course on alcohol safety, a course on sexual harassment, and counseling. The sanctions

            levied are not ones that Ms. Smith requested and grossly exceed those she did request.

 93.        The sexual harassment course which Bray must take, Intimate Partner Abuse Education

            Programs (IPAEP), describes the course as the following: Intimate Partner Abuse

            Education Programs (IPAEP) are education programs for people who abuse their intimate

            partners. Your intimate partner is the person you decided you want to be close with, your

            girlfriend, your boyfriend, your husband or wife, the love of your life, your soulmate.

            These programs used to be called "batterer intervention."

 94.        This does not address the matter at hand, nor does it teach the lessons Ms. Smith requested

            Bray learn.

 95.        Bray’s girlfriend spoke at length about how she trusts Bray, and how she knows Bray to

            respect her and other women. She is his only intimate partner, according to the definition

            of this course. While abuse covers a wide range of activity, Bray was not accused of being

            a “batterer.”

 96.        The sanctions also fail to include counseling, which Ms. Smith suggested. Her stated

            purpose, that a lesson be learned, is not represented in the sanctions.

 97.        This sanction, then, does not offer Bray “time to reflect and change” but rather robs Bray

            of it as he tries to both adapt to not having a degree while also making ends meet, while




                                                   16
         Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 17 of 37




         creating an impossible chance for Bray to apply to medical school, a goal that Bray

         aspires to complete this year.

 98.     Moreover, the alleged incident took place at an off-campus apartment.

The sanctions imposed are categorically inequitable in this situation.

 99.     Bray is a Black man of Ghanaian descent, studying at a predominantly white university

         and entering a predominantly white field.

 100.    Bray works four jobs: one on-campus job, and three off-campus jobs.

 101.     Bray balances his position as a student athlete with my social life, my coursework, and

         my two MQP projects. Despite having a particularly demanding schedule, Bray has

         distinguished himself such to earn accolades through my admittance to the secret society,

         Skull Alumni Society, and through honors such as the Two Towers Prize and Robert A.

         Peura Founder Scholarship in Biomedical Engineering. The sanctions imposed affect me

         in a uniquely disproportionate way, such to appear targeted to hurt me.

 102.    Monetarily: Excluding Bray from campus life as a whole, firstly, forced him to find new

         housing, in the middle of a pandemic, on short notice. It also forced Bray out of my on-

         campus job, for which he served as an RA.

 103.    Deferred sanctions then push Bray into the job market without a degree, and without the

         honors he has earned. This is unconscionable regardless, but particularly in light of his

         existing financial constraints, and the overall economic downturn resulting from the

         COVID-19 pandemic.

 104.    Bray’s hearing not meet due process standards, based on the denial of his right to be

         presumed not responsible and the denial of a hearing in front of a fair and impartial CHB

         panel.




                                               17
       Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 18 of 37




105.   Bray’s sanctions vary considerably from those that would be considered appropriate, as

       they are not responsive, are grossly disproportionate to the alleged behavior, and are

       categorically inequitable.

106.   Ms. Smith makes an outrageous claim; she asserts that while she was attempting to walk

       behind Bray’s girlfriend in a narrow hallway, while Bray’s girlfriend was standing

       directly between Ms. Smith and Bray, and while Bray’s girlfriend and Bray appeared

       “romantically engaged” in conversation, that Bray reached through his girlfriend’s

       armpits and grabbed Ms. Smith’s breast.

107.   Ms. Smith’s allegations were uncorroborated by any of the witnesses; in fact, they all

       state that such action is far outside of Bray’s character.

108.   In effect, this is a case of one person’s word versus another’s; however, the presumption

       of innocence was not afforded to Bray based on his skin color.

109.   After the hearing, the panel issued the following against Bray: Bray was found to be

       responsible for all alleged charges, imposing on him several sanctions, including removal

       from campus community, forced participation in an intimate partner abuse education

       program, a removal of Bray from consideration of any academic honors or awards

       associated with WPI, a deferred disciplinary suspension, and an inability of Bray to

       graduate with his class on May 20, 2021.

110.   As such, the finding that Bray was found responsible for the alleged violations should be

       overturned, and the four sanctions imposed should be removed.

111.   WPI had a failure to investigate in accordance with procedures established under the

       Student Code of Conduct, which affirmed his right to be assumed innocent till proven

       guilty.




                                              18
       Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 19 of 37




112.   The WPI judicial process is grounded on the concept of educational discipline –students

       understanding why specific rules are in place, taking responsibility for their actions,

       learning from their mistakes, considering alternative courses of action, and ultimately,

       changing their behavior in the future.

113.   The Hearing Board's sanctions do not accomplish this intent.

114.   There is no understanding on Bray’s part about how the sanctions imposed on him aid in

       the amelioration of the alleged action -- an allegation that again was not proven during

       the hearing.

115.   Bray was offered no written record of the hearing panel’s rationale for its decision and

       sanctions.

116.   When Bray questioned Dean Perlow following the hearing, Perlow couldn't state the

       reasons and hinted that "frankly" it was because Bray didn't admit guilt.

117.   From the hearing recording that the "justices" tried to equate Bray’s calling Ms. Smith

       to apologize as an admission of guilt, in direct contradiction of witness statements and

       Bray’s own account.

118.   WPI will acted "arbitrarily or capriciously" in disciplining Bray.

                      THE TITLE IX STATUTE AND REGULATIONS

119.   Title IX of the Education Amendments of 1972 states that “no person shall, on the basis

       of sex be . . . subjected to discrimination.”

120.   Title IX is a civil rights law, coextensive with Title VI and Title IV of the Civil Rights

       Act of 1964.

121.   Title IV explicitly and equally prohibits discrimination.

122.   34 C.F.R. § 106.71 states that the procedural provisions applicable to Title VI of the Civil

       Rights Act (34 CFR §§ 100.6-100.11) are adopted and incorporated therein.

                                                19
        Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 20 of 37




       See Title IX Legal Manual, THE UNITED STATES DEPARTMENT OF JUSTICE (last
       visited Jan. 30, 2014), http://www.justice.gov/crt/about/cor/coord/ixlegal.php (noting that
       “Congress consciously modeled Title IX on Title VI” and citing Alexander v. Choate, 469
       U.S. 287, 294 (1985) for the proposition that because Title IX and Title VI contain parallel
       language, the same analytic framework should apply in the context of administrative
       redress proceedings because both statutes were enacted to prevent unlawful discrimination
       and to provide remedies for the effects of past discrimination); U.S. DEPARTMENT OF
       JUSTICE, findings letter against the University of New Mexico, (April 22, 2016) (noting
       that Title IX, Title VI, and Title IV are coextensive civil rights laws);
       https://www.justice.gov/opa/file/843901/download; Justice Department Announces
       Investigations of the Handling of Sexual Assault Allegations by the University of Montana,
       the Missoula, Mont., Police Department and the Missoula County Attorney’s Office,
       DEPARTMENT OF JUSTICE (May 1, 2012), http://www.justice.gov/opa/pr/2012/
       May/12-crt-561.html (announcing Title IX compliance review and Title IV investigation
       of the University of Montana and noting, “Title IX of the Education Amendments of 1972
       and Title IV of the Civil Rights Act of 1964 each prohibit sex discrimination, including
       sexual assault and sexual harassment in education programs”); Resolution Agreement,
       http://www.justice.gov/crt/about/edu/documents/        montanaagree.pdf         (announcing
       resolution agreement with the University of Montana and noting that Title IV and Title IX
       are subject to the same regulations to ensure enforcement of rights regarding
       discrimination, harassment, and violence in education “on the basis of sex.” 28 C.F.R. Part
       54 and 34 C.F.R. Part 106). See also the Civil Rights Restoration Act of 1987, which made
       clear that substantive standards from Title VI apply with equal force to Title IX, 20 U.S.C.
       § 1687; 29 U.S.C. § 794, 42 U.S.C. § 2000d-4a, and 42 U.S.C. § 6101.6 on the basis of
       sex, race, and national origin in public schools.


123.    Title IX applies to public and private schools that receive federal funds.

124.    Title IX was modeled after Title VI of the Civil Rights Act of 1964, which provides that

        “No person in the United States shall, on the ground of race, color, or national origin, be

        excluded from participation in, be denied the benefits of, or be subjected to discrimination

        under any program or activity receiving Federal financial assistance,” 42 U.S.C. §§ 2000d

        - 2000d-7.

125.    Title IX uses exactly the same enabling language and states that “No person in the United

        States shall, on the basis of sex, be excluded from participation in, be denied the benefits

        of, or be subjected to discrimination under any education program or activity receiving

        Federal financial assistance…” 20 U.S.C. § 1681(a).



                                               20
        Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 21 of 37




126.    Discrimination on the basis of sex includes sex/gender-motivated harassment and

        violence. Sexual assault is always a form of sexual harassment; however, it may not be

        defined using criminal law labels and definitions.

127.    This is because conduct that meets the criminal definition of “sexual assault” more than

        satisfies the meaning of “unwelcome;” however, conduct that is “unwelcome” may not

        rise to the more onerous elemental requirements of the criminal definition

128.    Title IV prohibits discrimination in identified public entities, including schools and other

        “federally assisted programs,” on the basis of “race, color, sex, religion or national

        origin.”

       42 U.S.C. §§ 2000c through 2000c-9; Equal Educational Opportunities Act of 1974, Title
       II, 20 U.S.C. §§ 1701-1758. 11 Letter from Russlynn Ali, Assistant Secretary for Civil
       Rights, Department of Education, Office for Civil Rights (October 26, 2010) (“The label
       used to describe an incident (e.g., bullying, hazing, teasing) does not determine how a
       school is obligated to respond. Rather, the nature of the conduct itself must be assessed for
       civil rights implications. So, for example, if the abusive behavior is on the basis of race,
       color, national origin, sex, or disability, and creates a hostile environment, a school is
       obligated to respond in accordance with the applicable federal civil rights statutes and
       regulations enforced by OCR.”); Education & Title IX, NATIONAL WOMEN’S LAW
       CENTER (last visited Jan. 29, 2014), http://www.nwlc.org/our-issues/education- %2526-
       title-ix. 7 of sexual assault. Whether conduct is covered by Title IX is determined by the
       behavior, not the label used to describe the behavior.

129.     The controlling Title IX standard asks simply whether words or conduct of a sexual or

        gender-based nature were “unwelcome.” “Unwelcome” means that which was not

        requested or invited, and which an individual considered to be “undesirable or offensive.”

130.    Title IX covers student-on-student sexual assaults. Davis v. Monroe, 526 U.S. 629

        (1999).

131.    The Title IX regulation states that “no person shall, on the basis of sex be . . . subjected

        to discrimination.” 34 C.F.R. part 106.31(a).




                                               21
       Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 22 of 37




132.   The Title IX regulation states that a school “shall not, on the basis of sex,” inter alia,

       “treat one person differently from another in determining whether such person satisfies

       any requirement of condition for the provision of such aid, benefit, or service; provide

       different aid, benefits or services in a different manner; deny any person such aid, benefit,

       or service.” 34 C.F.R. part 106.31(b)(1-7).

133.   The Title IX regulation states that a school shall not on the basis of sex “subject any

       person to separate or different rules of behavior, sanctions, or other treatment, or

       otherwise limit any person in the enjoyment of any right, privilege, advantage or

       opportunity.” 34 C.F.R. part 106.31(b)(1-7).

134.   The Title IX regulation states that a school “shall adopt and publish grievance procedures

       providing for prompt and equitable resolution of student and employee complaints

       alleging any action, which would be prohibited by Title IX. 34 C.F.R. part 106.8(b).”

135.   Equitable redress is also mandatory under Title IV14 and Title VI.15

136.   The Title IX regulation states that, a school shall implement specific and continuing steps

       to notify students and employees that it does not discriminate on the basis of sex and that

       it is required by Title IX not to discriminate in such a manner. “Such notification shall

       state that the requirement not to discriminate extends to employment and that inquiries

       regarding the application of Title IX may be referred to the designated employee or to

       the Assistant Secretary for Civil Rights at the Department of Education.” 34 C.F.R. part

       106.9(a).

137.   The Title IX regulation states that, “A school shall not use or distribute a publication,

       which suggests by text or illustration that such school treats applicants, students or

       employees differently on the basis of sex.” 34 C.F.R. part 106.9(b)(2).




                                              22
       Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 23 of 37




138.   The WPI Student Code of Conduct violate Title IX.

139.   The WPI rules in their entirety violate Title IX and 34 C.F.R. part 106.31(a) because they

       permit schools to treat civil rights harms differently on the basis of sex.

140.   The WPI rules violate Title IX by permitting WPI to apply a burden of proof more

       onerous than preponderance of the evidence to determine whether a sex-based civil rights

       harm occurred.

141.   The WPI rules do not permit to apply a burden of proof more onerous than preponderance

       to determine whether civil rights harms occurred on the basis of other protected class

       categories, such as race and national origin.

142.   Application of the preponderance standard has been required under civil rights laws.

143.   WPI claimed it also a preponderance of the evidence standard when it resolves

       complaints against recipients, although in effect a higher standard was held to Bray.

144.   “Grievance procedures that use [a] higher standard are inconsistent with the standard of

       proof established for violations of the civil rights laws, and are thus not equitable under

       Title IX.

145.   That Title IX’s mandate of equitable treatment requires application of the preponderance

       standard was acknowledged during congressional hearings related to the enactment of

       the Campus SaVE Act, which was a 2013 amendment of the Clery Act.

146.   The WPI rules violate Title IX and 34 C.F.R. part 106.31(b)(1-7) because they subject

       victims of sex-based harms to different treatment compared to other civil rights harms,

       with regard to aids, benefits, and/or services.




                                              23
        Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 24 of 37




 147.   The WPI rules violate Title IX and 34 C.F.R. part 106.31(b)(1-7) because they subject

        victims of sex-based harms to separate and different rules of behavior, sanctions, or other

        treatment, compared to other civil rights harms.

 148.   The WPI rules violate Title IX and 34 C.F.R. part 106.31(b)(1-7) because they limit

        victims of sex-based harms in the enjoyment of their rights, privileges, advantages, and

        opportunities, compared to victims of other civil rights harms.

 149.   The WPI rules violate Title IX and 34 C.F.R. part 106.8(b) because they permit schools

        to apply an evidentiary burden of proof more onerous than a preponderance of the

        evidence when responding to and redressing sex-based harms, but not when responding

        to and redressing other civil rights harms, thus subjecting victims of sex-based harms to

        different, discriminatory, and inequitable treatment for the resolution of student and

        employee complaints alleging any action, which would be prohibited by Title IX.

 150.   The WPI rules violate of 34 C.F.R. part 106.8(b) because they state that the burden of

        proof applied in sex-based civil rights cases should be the same as that which is applied

        in non-civil rights student misconduct matters rather than civil rights matters, thus

        subjecting victims of sex-based harms, but not other civil rights harms, to different.

THE WPI RULES VIOLATE MASSACHUSETTS LAW

 151.   Massachusetts General Law, chapter 93, § 102, the Massachusetts Equal Rights Act,

        guarantees females the full and equal benefit of all laws and proceedings for the security

        of persons …” 38.

 152.   For the reasons set forth in the facts above, the WPI rules violate Massachusetts General

        Law, chapter 93, § 102. 39.




                                              24
          Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 25 of 37




  153.    The Equal Protection Clause of the Massachusetts Constitution prohibits discriminatory

          and unequal treatment based on sex. (Massachusetts Constitution, Part 1, Article I).

  154.    Claims of sex/gender discrimination under the Massachusetts Constitution are subject to

          strict scrutiny. Commonwealth v. King, 374 Mass. 5, 21 (1977).

 155.    For the reasons set forth in the facts above, the WPI rules violate Massachusetts

         Constitution, Part 1, Article I.



          COUNT I VIOLATION OF G.L. c. 51B, THE FAIR HOUSING ACT

156.     Bray incorporates by reference in their entirety all previous and subsequent paragraphs

         of this Complaint.

157.     At all relevant times, Bray was a resident living at WPI defined under M.G.L. c 51B.

158.     At all relevant times, Defendant WPI, had the authority to take corrective action to not

         discriminate against Bray because of the color of his skin.

159.     WPI acted in bad faith and retaliated against Bray by engaging in a campaign todefame

         Bray, interfere with Bray’s business relations, terminate his relationship with WPI and

         exclude him from the campus, including the housing, and, most egregiously, prosecute a

         sham peer review hearing that resulted in his improper suspension from WPI.

160.     The actions of WPI are unlawful and in violation of G.L. c. 51B,

161.     WPI are responsible for the actions of its administrators in violation of this statute.

162.     As a direct result of the violation of G.L. c. 51B, Bray suffered damages in an amount to

         be proven at trial.

163.     WPI is liable the damages they have caused and continue to cause.




                                                  25
        Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 26 of 37




                                 COUNT II DEFAMATION

164.   Bray incorporates by reference in their entirety all previous and subsequent paragraphs of

       this Complaint.

165.    As set forth above, Defendant WPI acted in bad faith and published statements of and

        concerning Bray that damaged Bray’s reputation in the community. These statements

        were made with actual malice and with the intent to damage Bray’s reputation in the

        community.

166.    Defendant knew this information was false, had no reason to believe it was true, acted

        in reckless disregard of the truth and Bray’s rights, and published this assertion

        unnecessarily, unreasonably, and excessively. Instead, these Defendants acted out of

        malice towards Bray as part of their campaign to force Bray out of WPI.

167.    In so doing, Defendant has destroyed Bray’s good name and reputation. The

        consequences to Bray have been devastating. His professional career, personal life, as

        well as his emotional, mental and physical health have been severely damaged.

168.    WPI is liable for the damages they have caused and continue to cause.

                                         COUNT III

                                BREACH OF CONTRAC T

169.   Bray incorporates by reference in their entirety all previous and subsequent paragraphs

       of this Complaint.

170.   At all relevant times, Bray and WPI were operating under WPI’s Code of Conduct with

       respect to a hearing.

171.   As described above, WPI acted in bad faith and engaged inunfair and deceptive acts and




                                              26
         Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 27 of 37




        practices when it deliberately breached the WPI Code of Conduct on multiple occasions.

172.    WPI willfully and knowingly engaged in these acts and practices.

173.    More specifically, Defendant engaged in a campaign to defame, discredit,and ultimately

        drive WPI out of the university. Defendant acted with malicious intent in doing so.

174.    Bray has been harmed by these actions by, inter alia, lost income, loss of goodwill,

        reputation, and consulting engagements in an amount to be proven at trial.

175.    WPI is liable for the damages they have caused and continue to cause.

                                          COUNT IV

         BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING



 176.    Bray incorporates by reference in their entirety all previous and subsequent paragraphs

         of this Complaint. The agreements between Bray and WPI carried with them an implied

         covenant of good faith and fair dealing.

 177.    WPI acted in bad faith and breached the covenant of good faith andfair dealing in respect

         to this agreement by conducting a campaign to defame, discredit, and

               drive Bray out of WPI. This included, inter alia, initiating and prosecuting the sham

               hearing, suspending and terminating Bray’s involvement with WPI, and making

               false and/or defamatory reports to third parties.

 178.    As a direct and proximate result of WPI’s acts in breaching thiscovenant, Bray has

         suffered damages in an amount to be proven at trial.

 179.    WPI is liable for the damages they have caused and continue to cause.



                                           COUNT V

                                               27
        Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 28 of 37




                   TORTIOUS INTERFERENCE WITH BUSINESS

                                     RELATIONSHIPS

180.   Bray incorporates by reference in their entirety all previous and subsequent paragraphs of

       this Complaint.

181.   Bray had and has economic and contractual relationships with both the university and

       outside businesses.

182.   WPI knew of these relationships.

183.   With improper purpose and means, Defendant acted in bad faith and knowingly and

       intentionally interfered with these relationships, and induced and prevented Bray from

       proceeding with and benefitting from the value of these business relationships and

       related goodwill.

184.   Bray has been damaged by the interference by, inter alia, lost income, lossof goodwill,

       reputation, and consulting engagements in an amount to be proven at trial.

185.   WPI is liable for the damages they have caused and continue to cause.

                                          COUNT VI

                TORTIOUS INTERFERENCE WITH PROSPECTIVE

                               ECONOMIC ADVANTAGE



186.   Bray incorporates by reference in their entirety all previous and subsequent paragraphs

       of this Complaint.

187.   WPI has interfered with the prospective contractual and advantageous relationship

       between the Bray and future employers.

188.   WPI has knowledge of the prospective contractual and advantageous relationship



                                              28
         Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 29 of 37




        between Bray and potential employers.

189.    With improper purpose and means, these Defendants acted in bad faith and knowingly

        and intentionally interfered with this relationship and prevented Bray from receiving a

        degree in good standing to be able to obtain employment.

190.    Bray has been damaged by the interference by, inter alia, lost income, lossof goodwill,

191.    WPI is liable for the damages they have caused and continueto cause.

                                          COUNT VII

                    INTENTIONAL INFLICTION OF EMOTIONAL

                                          DISTRESS

192.    Bray incorporates by reference in their entirety all previous and subsequent paragraphs of

        this Complaint.

193.    The intentional acts described above and attributable to the Defendant were extreme,

        outrageous and beyond the scope of common decency and were intended to cause Bray

        severe emotional distress.

194.    As a result of the Defendant’s conduct, Bray suffered severe damages which no reasonable

        person or persons should be expected to tolerate.

195.    This Defendant are liable for the damages they have caused and continue to cause.



                                         COUNT VIII

                      NEGLIGENT INFLICTION OF EMOTIONAL

                                          DISTRESS

 196.    Bray incorporates by reference in their entirety all previous and subsequent paragraphs

         of this Complaint.



                                               29
       Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 30 of 37




197.   The negligent acts set forth above are directly attributable to this Defendant.

198.   The negligent acts by this Defendant caused Bray emotional distress.

199.   As a result of the Defendant's conduct, Bray suffered physical symptoms of his

       emotional distress which any reasonable person would have suffered under the same

       circumstances.

200.   This Defendant is liable for the damages they have caused and continue to cause.




                                    COUNT IX

                            CIVIL CONSPIRACY

201.   Bray incorporates by reference in their entirety all previous and subsequent

       paragraphs of this Complaint.

202.   Defendant, in conjunction with Ms. Smith and Dean Perlow, knowingly participated

       in their tortious plan to improperly prevent Bray from graduating in good standing

       by manner of defamation, tortious interference with business relations and

       prospective economic advantages, breaches of covenants of good faith and fair

       dealing, andunfair business practices.

203.   Bray has been harmed by Defendant’s actions by, inter alia, lost income, loss of

       goodwill, reputation, and consulting engagements.

204.   Defendant is liable for the damages they have caused and continue to cause.

                                         COUNT X

                                          TITLE IX

205.   Plaintiff incorporates by reference above and below paragraphs.

206.   Title IX prohibits discrimination on the basis of sex, “under any program or activity

                                             30
       Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 31 of 37




       receiving federal financial assistance.” 20 U.S.C. § 1681(a).

207.   WPI is a program or activity receiving federal financial assistance.

208.   Title IX has been given the broadest possible effect to ensure maximum protection

       against sex discrimination in education.

209.   The WPI rules violate Title IX. 121.

210.   The negative effects of having an entire class of people be declared by the United States

       Secretary of Education to be unworthy of equal protection against discrimination and

       fully equal treatment under civil rights laws negatively affects the rights of all individuals

       subject to sex based harms with regard to their access to educational opportunities,

       benefits, programs, and activities as a direct result of the WPI rules.

211.   The individual plaintiff has legal matters pending that will be negatively affected by the

       WPI rules.

212.   Plaintiff’s Title IX claim is a challenge to Defendant’s policy on the grounds that the WPI

       rules are facially discriminatory.

213.   Thus, deliberate indifference need not be shown.

214.   The mere existence of a facially discriminatory policy creates a hostile environment in

       all educational opportunities, benefits, programs, and activities for all individuals

       protected by Title IX.

215.   Defendant has the ability to remedy the discriminatory WPI rules.

                                         COUNT VIII

             Violation of G.L. c. 93, § 102, Massachusetts Equal Rights Act

216.   Plaintiffs incorporates by reference above and below paragraphs.

217.   The individual plaintiff has a right to receive full and equal treatment under




                                              31
       Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 32 of 37




       Massachusetts law, including “the full and equal benefit of all laws and proceedings for

       the security of persons …”

218.   Defendant promulgated rules intentionally, recklessly, and/or negligently that apply

       exclusively to sex-based harms and that deny the individual Plaintiffs “full and equal

       benefit of all laws and proceedings for the security of persons….”

219.   As a direct and proximate result of the Defendant’s conduct, the individual Plaintiff has

       suffered personal injuries to his rights, and will continue to suffer these injuries to rights

       in the future.

                                             COUNT IX

                             Violation of Mass. Const. Pt. 1, Art. I,

                                        Equal Protection

220.   Plaintiffs incorporate by reference above and below paragraphs. The individual plaintiffs

       have a right to enforcement of the law consistent with the dictates of the Massachusetts

       Constitution’s guarantee of equal protection. 134. Defendants discriminated against

       Plaintiffs on the basis of their sex and violated their rights to equal protection of the laws

       by issuing the DeVos rules. 135. Congress, and thus the DOE, lack authority to regulate

       violence against women. U.S. v. Morrison, 529 U.S. 598 (2000) (Congress has no

       authority to regulate violence against women under civil rights laws or the Commerce

       Clause). 136. Under the Spending Clause, Congress, and thus the DOE, have exceeded

       their authority by imposing too heavy a burden on Massachusetts as a quid pro quo for

       receiving federal funds. N’tl Federation of Independent Business v. Sebelius, 567 U.S.

       519 (2012). 137. As a direct and proximate result of Defendants’ conduct, the individual

       Plaintiffs have suffered legal injuries to their rights, and will continue to suffer injuries




                                               32
       Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 33 of 37




       to their rights in the future

                                              COUNT X

                                           42 U.S.C. § 1983

                                             Due Process

221.   Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.

222.   As described more fully above, Defendant, while acting individually, jointly, and in

       conspiracy, as well as under color of law, deprived Plaintiff of his constitutional right to

       a fair hearing.

223.   In the manner described more fully above, the Defendant deliberately withheld

       exculpatory evidence, held a hearing where the complainant also sat on the hearing panel,

       as well as fabricated false reports and other evidence and ignored reports and witness

       testimony presented by the plaintiff, thereby misleading and misdirecting the prosecution

       of Plaintiff.

224.   Absent this misconduct, the prosecution of Plaintiff could not and would not have been

       pursued.

225.   The Defendant’s misconduct also directly resulted in the unjust conviction of Plaintiff,

       thereby denying him his constitutional right to a fair hearing, and a fair appeal thereof, in

       violation of the Due Process Clause of the Fourteenth Amendment to the United States

       Constitution.

226.   As a result of this violation of his constitutional right to a fair trial, Plaintiff suffered

       severe damages as is more fully alleged above.

227.   The misconduct described in this Count was objectively unreasonable and was

       undertaken intentionally with willful indifference to Plaintiff's constitutional rights.




                                              33
       Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 34 of 37




228.   The misconduct described in this Count was undertaken pursuant to the policy and

       practice of the WPI Code of Conduct in the manner described more fully above.



            WHEREFORE, Plaintiff Bray. respectfully requests that this Court:



        (1) Enter judgement in his favor on each count of this Complaint;



        (2) Award him damages in an amount to be determined at trial with interest at 12%

            per annum from the date of filing;

        (3) Award him treble damages where appropriate;



        (4) Award him attorneys' fees, expert fees, and costs;



        (5) Award injunctive relief pursuant to Mass. General Laws c. 51B reinstating Bray

            to the same standing he held before WPI’s action, with full benefits, rights, and

            privileges;

        (6) Award injunctive relief requiring Defendant to withdraw any finding that he

            violated the following: Disciplinary, Section IV: Policies Regarding Student

            Behavior/Letter Q: Physical Abuse and Reckless Endangerment Violation;

            Disciplinary, Section III: Standards of the WPI Community/Failure to Foster and

            Maintain Mature Interpersonal Relationships; Disciplinary, Section III: Standards

            of the WPI Community/Failure to Engage Respectfully and Civilly with the

            Community.



                                           34
        Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 35 of 37




          (7) Award injunctive relief requiring Defendants to withdraw all sanctions be

             removed in their entirety, including, Removal from campus community, forced

             Intimate Partner Abuse Education Program (IPAEP) requirement, forced Campus

             Housing Board (CHB) recommendation that the respondent be removed from

             consideration from any awards, honors of distinction, or highlights associated with

             WPI, and Deferred disciplinary suspension.

          (8) Grant Bray such other and further relief as the Court deems just and

             appropriate.

          (9) Plaintiff demands trial by jury on all issues so triable.




Dated: May 13, 2021


                   Respectfully submitted,



                   Mark Bray

                   Through his Attorney,




                   s/ Adam Beck, Esq.

                   102 Osgood St

                   Andover, MA 01810

                   978.807.3202

                   Dradambeck2010@gmail.com




                                             35
           Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 36 of 37




CERTIFICATE OF SERVICE


On May 13, 2021, the undersigned attorney caused the foregoing Complaint to be filed electronically
with the United States District Court for the District of Massachusetts, which will be thereby served
upon all parties registered to receive notice via the
Court’s CM/ECF system, or in the alternative service through the Constable. In addition, the
undersigned attorney served both paper and electronic copies of the foregoing Complaint via e-mail
and via U.S. mail (first class,
postage prepaid), upon the Defendant in this matter. Defendant’s contact information is as
follows:


David Bunis
Senior VP & General Counsel
100 Institute Road
Worcester, MA 01609
Email: dabunis@wpi.edu
Tel: 508.831.4993


Matthew Thaler
Deputy General Counsel
100 Institute Road
Worcester, MA 01609
Email: mjthaler@wpi.edu
Tel: 508.831.5000 x6210


Dated: May 13, 2021
s/ Adam Beck
Counsel for Plaintiff




                                                  1
          Case 4:21-cv-40049-TSH Document 1 Filed 05/13/21 Page 37 of 37




CERTIFICATION UNDER LOCAL RULE 7.1(a)(2)


On May 13, 2021, undersigned counsel for Bray contacted Defendant to request Defendant to be
present for a hearing before May 20, 2021. Defendant’s Counsel has not returned a telephone call.
Accordingly, the parties were not able to resolve or narrow the issues presented by this motion in
advance of filing.



Dated: May 13, 2021
s/ Adam Beck
Counsel for Plaintiff




                                               2
